Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the non-provisional application filed 03/25/2021.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 4, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 4 recites wherein the step of defining a resection line comprises applying a first amount of compression to the stomach with the second medical device when the positive pressure is introduced into the stomach, and applying a second amount of compression to the stomach when pressure within the stomach has reached the predetermined positive pressure range, wherein the second amount of compression is greater than the first amount of compression and the second amount of compression is operably configured to immovably retain the stomach.

The Office agrees the art of record fails to teach or suggest these features.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2013/0165774 (Nocca)
Regarding claim 1, Nocca discloses as shown in Figure 4, a method for performing a sleeve gastrectomy, the method comprising the steps of: providing a first medical device including a tube (tubular body 21, see paragraph [0080]) for insertion into an interior of a stomach, the tube having a proximal end and a distal end, and a shaping portion (exterior of balloon 25, see paragraph [0082]) positioned at the distal end of the tube, the first medical device further comprising a suction portion (34 holes, see paragraph [0094]) and an inflation portion (interior of balloon 25, see paragraph [0082]), wherein the suction portion is operably configured to urge a first portion of the stomach proximate the suction portion and the inflation portion is operably configured to inflate the stomach to the predetermined positive pressure range, and wherein the suction portion is positioned proximate the GE junction of the stomach; providing an inflation lumen (tube 37, see paragraph [0097]) for the introduction of positive pressure into the stomach; providing a second medical device (stapler, see paragraph [0029], [0038]), the second medical device being a stapler or clamp positioned externally on the stomach laterally adjacent to the first medical device; introducing positive pressure into the stomach via the inflation lumen;  defining a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent Publication Number 2013/0165774 (Nocca) or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication Number 2016/0067074 (Thompson et al.)
.Regarding claim 2,  Nocca discloses as shown in Figure 4, a method for performing a sleeve gastrectomy, the method comprising the steps of: providing a first medical device including a tube (tubular body 21, see paragraph [0080]) for insertion into an interior of a stomach, the tube having a proximal end and a distal end, and a shaping portion (exterior of balloon 25, see paragraph [0082]) positioned at the distal end of the tube, the first medical device further comprising a suction portion (34 holes, see paragraph [0094] and lumen of lumen of tube)  and an inflation portion (interior of balloon 25, see paragraph [0082]), wherein the suction portion is capable of urging a first portion of the stomach proximate the suction portion and the inflation portion is operably configured to inflate the stomach to the 
More specifically, the office interprets “proximate” as meaning very close or near. Figure 9 of Nocca shows the holes and lumen of the tube extends from a portion very close or near the GE junction of the stomach to a portion proximate the antrum of the stomach
Thompson, from the same field of endeavor as shown in Figures 15-17, teaches a similar method of performing a sleeve gastrectomy where the suction portion of the first medical device extends from a portion proximate the GE junction of the stomach to a portion proximate the antrum of the stomach for purpose of forming a resection line in that area.
Alternatively it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Nocca such that where the suction portion of the first medical device extends from a portion proximate the GE junction of the stomach to a portion proximate the antrum of the stomach for purpose of forming a resection line in that area in order to form a resection line in that area
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0081176 (Hassan) in view of U.S. Patent Publication Number 2013/0131440 (Gabriel)
Regarding claim 3, Hassan discloses as shown in Figures 1A-1D, 3  a method for performing a sleeve gastrectomy, the method comprising the steps of: providing a first medical device including a tube (sleeve-tube device 300, see paragraph [0035]) for insertion into an interior of a stomach, the tube having 
More specifically, the Office interprets Hassan as disclosing defining a resection line for the sleeve gastrectomy, wherein the resection line is defined at least partially by the position of the second medical device relative to the first medical device when a predetermined positive pressure range is provided via the inflation lumen, because Hassan discloses inflating the stomach prior to stapling which would change the curvature of the stomach defining the resection line and define where the stapler would go.
Hassan fails to disclose wherein the distal end of the first medical device includes an articulating member, the articulating member being operably configured to position the antrum relative to the second medical device.
Gabriel, from the same field of endeavor teaches a similar method of performing a resection with a similar medical device including a similar shaping portion as shown in Figure 3 where the first medical device includes an articulating member (first magnet 16, or suture see paragraph [0017], [0022]) , the articulating member being operably capable of positioning the antrum relative to the second medical device, for the purpose of fixing the position of the first medical device in place.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Hassan by including the magnet 16 on the distal end of tube 100 disclosed by Hassan and magnet 26, or the suture disclosed as fixing magnet 26 to the stomach wall, as taught by Gabriel in order to fix the position of the first medical device in place.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0148731 (Radl et al.) in view of U.S. Patent Publication Number 2013/0131440 (Gabriel)
Regarding claim 3, Radl et al. discloses as shown in Figure 4-8  a method for performing a sleeve gastrectomy, the method comprising the steps of: providing a first medical device including a tube (tube 22, see paragraph [0044]) for insertion into an interior of a stomach, the tube having a proximal end and a distal end, and a shaping portion (portion where tip 26 extends , see paragraph [0047]) positioned at the distal end of the tube, providing an inflation lumen (central passageway 22A, see paragraph [0047]) for the introduction of positive pressure into the stomach; providing a second medical device (stapler 14, see paragraph [0065]) , the second medical device being a stapler or clamp positioned externally on the stomach laterally adjacent to the first medical device; introducing positive pressure into the stomach via the inflation lumen defining a resection line for the sleeve gastrectomy; see paragraph [0090], wherein the resection line is defined at least partially by the position of the second medical device relative to the first medical device when a predetermined positive pressure range is provided via the inflation lumen; and clamping the stomach using the second medical device along the resection line. See paragraph [0090].
More specifically, the Office interprets Radl as disclosing defining a resection line for the sleeve gastrectomy, wherein the resection line is defined at least partially by the position of the second medical device relative to the first medical device when a predetermined positive pressure range is provided via the inflation lumen, because Radl discloses providing a positive pressure in the stomach prior to stapling which would change the curvature of the stomach defining the resection line and define where the stapler would go. See paragraph [0090].
Radl fails to disclose wherein the distal end of the first medical device includes an articulating member, the articulating member being operably configured to position the antrum relative to the second medical device.
Gabriel, from the same field of endeavor teaches a similar method of performing a resection with a similar medical device including a similar shaping portion as shown in Figure 3 where the first medical device includes an articulating member (first magnet 16, or suture see paragraph [0017], [0022]) , the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Radl by including the magnet 16 on the distal end of tube 22 disclosed by Radl and magnet 26, or the suture disclosed as fixing magnet 26 to the stomach wall, as taught by Gabriel in order to fix the position of the first medical device in place.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0081176 (Hassan) in view of U.S. Patent Publication Number 2016/021332 (Frushour)
Regarding claim 5, Hassan discloses as shown in Figures 1A-1D, 3  a method for performing a sleeve gastrectomy, the method comprising the steps of: providing a first medical device including a tube (sleeve-tube device 300, see paragraph [0035]) for insertion into an interior of a stomach, the tube having a proximal end and a distal end, and a shaping portion (balloon 304, see paragraph [0036]) positioned at the distal end of the tube, providing an inflation lumen (inflation channel 312, see paragraph [0029]) for the introduction of positive pressure into the stomach; providing a second medical device (stapler 600, see paragraph [0038]) , the second medical device being a stapler or clamp positioned externally on the stomach laterally adjacent to the first medical device; introducing positive pressure into the stomach via the inflation lumen; see paragraphs [0022], [0029], [0037]; defining a resection line for the sleeve gastrectomy, wherein the resection line is defined at least partially by the position of the second medical device relative to the first medical device when a predetermined positive pressure range is provided via the inflation lumen; and clamping the stomach using the second medical device along the resection line. See paragraph [0038].
More specifically, the Office interprets Hassan as disclosing defining a resection line for the sleeve gastrectomy, wherein the resection line is defined at least partially by the position of the second medical device relative to the first medical device when a predetermined positive pressure range is provided via the inflation lumen, because Hassan discloses inflating the stomach prior to stapling which would change the curvature of the stomach defining the resection line and define where the stapler would go.

Hassan fails to disclose wherein the first medical device or the second medical device include a sensor to measure tension of the stomach.
Frushour, from a related field of endeavor teaches a similar method as shown in Figure 1 wherein a medical device includes a sensor (sensors 202, see paragraph [0024]) to measure tension of the stomach.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Hassan to connect one of the sensors 202 disclosed by Frushour to one of the first medical device or the second medical devices disclosed by Hassan in order to measure tension of the stomach.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0148731 (Radl et al.)  in view of U.S. Patent Publication Number 2016/021332 (Frushour)
Regarding claim 5, Radl et al. discloses as shown in Figure 4-8  a method for performing a sleeve gastrectomy, the method comprising the steps of: providing a first medical device including a tube (tube 22, see paragraph [0044]) for insertion into an interior of a stomach, the tube having a proximal end and a distal end, and a shaping portion (portion where tip 26 extends , see paragraph [0047]) positioned at the distal end of the tube, providing an inflation lumen (central passageway 22A, see paragraph [0047]) for the introduction of positive pressure into the stomach; providing a second medical device (stapler 14, see paragraph [0065]) , the second medical device being a stapler or clamp positioned externally on the stomach laterally adjacent to the first medical device; introducing positive pressure into the stomach via the inflation lumen defining a resection line for the sleeve gastrectomy; see paragraph [0090], wherein the resection line is defined at least partially by the position of the second medical device relative to the first medical device when a predetermined positive pressure range is provided via the inflation lumen; and clamping the stomach using the second medical device along the resection line. See paragraph [0090].
More specifically, the Office interprets Radl as disclosing defining a resection line for the sleeve gastrectomy, wherein the resection line is defined at least partially by the position of the second medical device relative to the first medical device when a predetermined positive pressure range is provided via 
Radl fails to disclose wherein the first medical device or the second medical device include a sensor to measure tension of the stomach.
Frushour, from a related field of endeavor teaches a similar method as shown in Figure 1 wherein a medical device includes a sensor (sensors 202, see paragraph [0024]) to measure tension of the stomach.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Radl to connect one of the sensors 202 disclosed by Frushour to one of the first medical device or the second medical devices disclosed by Radl in order to measure tension of the stomach.

Claims 6-8, 11, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0081176 (Hassan) in view of U.S. Patent Number 6,048,330 (Atala)
Regarding claims 6-8, Hassan discloses as shown in Figures 1A-1D, 3  a method for performing a sleeve gastrectomy, the method comprising the steps of: providing a first medical device (sleeve-tube device 300, see paragraph [0035]) including a tube for insertion into an interior of a stomach, the tube having a proximal end and a distal end, and a shaping portion (one half of dumbbell of balloon 304, see paragraph [0036]) positioned at the distal end of the tube, providing an inflation lumen (inflation channel 312, see paragraph [0029]) for the introduction of positive pressure into the stomach; providing a second medical device (stapler 600, see paragraph [0038]) , the second medical device being a stapler or clamp positioned externally on the stomach laterally adjacent to the first medical device; introducing positive pressure into the stomach via the inflation lumen; see paragraphs [0022], [0029], [0037]; defining a resection line for the sleeve gastrectomy, wherein the resection line is defined at least partially by the position of the second medical device relative to the first medical device when a predetermined positive pressure range is provided via the inflation lumen; and clamping the stomach using the second medical device along the resection line, the medical device comprises a bougie (102, see paragraph [0024]), 
More specifically, the Office interprets Hassan as disclosing defining a resection line for the sleeve gastrectomy, wherein the resection line is defined at least partially by the position of the second medical device relative to the first medical device when a predetermined positive pressure range is provided via the inflation lumen, because Hassan discloses inflating the stomach prior to stapling which would change the curvature of the stomach defining the resection line and define where the stapler would go.

Hassan fails to disclose wherein the inflation lumen is coupled with a pump, a pressure gauge, and a pressure release valve.
Atala, from the same field of endeavor teaches a similar method as shown in Figure 3 where the inflation lumen is coupled with a pump (pumping element 40, see col. 9, lines 17), a pressure gauge (indicator gauge 18, see col. 9, lines 47-67) , and a pressure release valve (release valve 56, see col. 9, lines 47-67), for the purpose of pumping inflation fluid, monitoring the pressure, and having a release for the pressure.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Hassan by substituting the means for delivering the fluid through inflation channel 312 for the pump, a pressure gauge, and a pressure release valve in order to pumping inflation fluid, monitoring the pressure, and having a release for the pressure or because it would only require the simple substitution of one known alternative for another to proud nothing but predictable results.   See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claims 11, 12    Hassan fails to disclose wherein the predetermined positive pressure range is from I mmHG to 25 mmHG, wherein the predetermined positive pressure range is from 15mmHg to 20mmHg.
Hassan recognizes the amount of pressure within the stomach is result effective variable for the purpose facilitating stapling and providing an area to work with. See paragraph [0029].
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 6, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0148731 (Radl et al.)  in view of U.S. Patent Number 6,048,330 (Atala)
Regarding claims 6, 17 Radl et al. discloses as shown in Figure 4-8  a method for performing a sleeve gastrectomy, the method comprising the steps of: providing a first medical device including a tube (tube 22, see paragraph [0044]) for insertion into an interior of a stomach, the tube having a proximal end and a distal end, and a shaping portion (portion where tip 26 extends , see paragraph [0047]) positioned at the distal end of the tube, providing an inflation lumen (central passageway 22A, see paragraph [0047]) for the introduction of positive pressure into the stomach; providing a second medical device (stapler 14, see paragraph [0065]) , the second medical device being a stapler or clamp positioned externally on the stomach laterally adjacent to the first medical device; introducing positive pressure into the stomach via the inflation lumen defining a resection line for the sleeve gastrectomy; see paragraph [0090], wherein the resection line is defined at least partially by the position of the second medical device relative to the first medical device when a predetermined positive pressure range is provided via the inflation lumen; and clamping the stomach using the second medical device along the resection line, where the inflation lumen is selectively configured to provide suction, one sensor to measure the pressure of volume in the stomach (pressure gauge 46, see paragraph [0052]) See paragraph [0090].
More specifically, the Office interprets Radl as disclosing defining a resection line for the sleeve gastrectomy, wherein the resection line is defined at least partially by the position of the second medical device relative to the first medical device when a predetermined positive pressure range is provided via the inflation lumen, because Radl discloses providing a positive pressure in the stomach prior to stapling which would change the curvature of the stomach defining the resection line and define where the stapler would go. See paragraph [0090].

Radl fails to disclose a pressure release valve
Atala, from the same field of endeavor teaches a similar method as shown in Figure 3 where the inflation lumen is coupled with a pump (pumping element 40, see col. 9, lines 17), a pressure gauge (indicator gauge 18, see col. 9, lines 47-67) , and a pressure release valve (release valve 56, see col. 9, lines 47-67), for the purpose of pumping inflation fluid, monitoring the pressure, and having a release for the pressure.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Radl by including a pressure release valve in order to pumping inflation fluid, monitoring the pressure, and having a release for the pressure.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0148731 (Radl et al.)  in view of U.S. Patent Number 6,048,330 (Atala) as applied to claim 6 above, and further in view of U.S. Patent Publication Number 2013/0131440 (Gabriel)
. Radl fails to disclose wherein the distal end of the first medical device includes an articulating member, the articulating member being operably configured to position the antrum relative to the second medical device.
Gabriel, from the same field of endeavor teaches a similar method of performing a resection with a similar medical device including a similar shaping portion as shown in Figure 3 where the first medical device includes an articulating member (first magnet 16, or suture see paragraph [0017], [0022]) , the articulating member being operably capable of positioning the antrum relative to the second medical device, for the purpose of fixing the position of the first medical device in place.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Radl by including the magnet 16 on the distal end of tube 22 disclosed by Radl and magnet 26, or the suture disclosed as fixing magnet 26 to the stomach wall, as taught by Gabriel in order to fix the position of the first medical device in place.



Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0081176 (Hassan) in view of U.S. Patent Number 6,048,330 (Atala) as applied to claim 6 above, and further in view of U.S. Patent Number 8,216,159 (Leiboff)
Regarding claims 9, 10 Hassan fails to disclose an indicator for determining when the predetermined positive pressure range of the stomach has being achieved, wherein the indicator is a visual or audible indicator signaling that a positive pressure within the stomach is below the predetermined threshold range, above the predetermined threshold range, or within the predetermined threshold range.
Leiboff, from a related field of endeavor teaches a similar method, as shown in Figure 3, wherein the apparatus includes a monitor (indicator pin 340, see col. 9, lines 34-48) coupled with the proximal lumen end operably configured capable of monitoring of pressure or volume, wherein the monitor comprises a visual indicator (pin being ejected) or an audible indicator (sound of pin being ejected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Radl discloses to include the indicator pin disclosed by Leiboff in order to indicate to a user when the stomach has reached a desired pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.

	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771